UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
ARTHUR HOUGHTON,                    )
                                     )
                  Plaintiff,        )
                                     )
      v.                            )   Civil Action No. 11-0869 (ABJ)
                                     )
U.S. DEPARTMENT OF STATE,            )
                                     )
                  Defendant.         )
____________________________________)


                                 MEMORANDUM OPINION

       This action involves requests made by plaintiff Arthur Houghton (“Houghton”) to the

Department of State (“State”) under the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552

(2006), and the Privacy Act, 5 U.S.C. § 552a (effective July 21, 2010), seeking (1) “Any dossier

or paper, referencing Arthur Houghton, Arthur A. Houghton, Arthur A. Houghton III, or any

other variant of that name prepared or submitted by, or compiled in connection with, any

proceeding of the Cultural Property Advisory Committee by committee member Joan Connelly”;

and (2) “The transcript of any proceeding reflecting the use of any such dossier or paper.” Exs.

3, 5 to Grafeld Decl. [Dkt. # 16-1]. The facts of this case are set forth in detail in the Court’s

July 12, 2012, Memorandum Opinion (“Mem. Op.”) [Dkt. # 22].

       On July 12, 2012, this Court issued an Order granting in part and denying in part State’s

motion for summary judgment. See Order of July 12, 2012 (“Order”) [Dkt. # 21]. On the issue

of whether State had conducted an adequate search for records responsive to plaintiff’s request,

the Court accorded the declarations submitted by State a presumption of good faith and found

that the only doubt remaining was whether State should have searched Connelly’s email account.
Mem. Op. at 6–12. Accordingly, the Court ordered State to “submit to the Court an additional

brief explaining whether Connelly utilized a State Department email account at any point during

the relevant time period, and if so: (1) setting out a schedule for searching the email account and

producing either the responsive documents or a Vaughn index asserting FOIA exemptions, or (2)

explaining why FOIA does not require it to search the email files in this case.” Order at 1.

       In response to this Order, State submitted a declaration from Sheryl Walter (“Walter”),

the current director of the Office of Information Programs and Services at State, which is the

office responsible for responding to FOIA requests. Walter Decl. [Dkt. # 23-1] ¶ 2. Specifically,

Walter explained that through communication between employees at IPS and employees at the

Bureau of Educational and Cultural Affairs (“ECA”) – the component of State where the

Cultural Property Advisory Committee (“CPAC”) is housed – she learned that “Professor

Connelly has never had a Department of State email account,” that “[CPAC] members are not

issued Department of State email accounts,” and that “any emails that Professor Connelly might

have sent to ECA would have been captured in the earlier searches for records responsive to

[Houghton’s] request.” Walter Decl. ¶ 4. Since plaintiff has not provided evidence that would

cause the Court to doubt that the agency conducted its search in good faith, the Court accords the

Walter declaration a presumption of good faith. Defenders of Wildlife v. U.S. Dep’t of Interior,

314 F. Supp. 2d 1, 8 (D.D.C. 2004), citing SafeCard Servs., Inc. v. SEC, 926 F.2d 1197, 1200

(D.C. Cir. 1991).

       Walter’s statement that Professor Connelly never maintained a Department of State email

account negates any “substantial doubt” about the adequacy of the search that might have been

raised by plaintiff’s argument that State failed to address why it did not search emails sent or

received by Connelly. See Pl.’s Opp. at 5; cf. Valencia-Lucena v. U.S. Coast Guard, 180 F.3d



                                                2
321, 326 (D.C. Cir. 1999) (“[I]f a review of the record raises substantial doubt, particularly in

view of well defined requests and positive indications of overlooked materials, summary

judgment is inappropriate.”) (internal quotation marks and citations omitted). Therefore, and for

the reasons stated in the July 12 Memorandum Opinion, the Court finds that State has

demonstrated “beyond material doubt that its search was ‘reasonably calculated to uncover all

relevant documents.’” Valencia-Lucena, 180 F.3d at 325, quoting Truitt v. Dep’t of State, 897

F.2d 540, 542 (D.C. Cir. 1990).

       In conclusion, the Court will now grant the portion of State’s motion for summary

judgment [Dkt. # 16] that relates to the adequacy of its search. In light of the Court’s July 12,

2012 Order [Dkt. # 21], summary judgment will be granted for defendant Department of State in

full. A separate order will issue.




                                            AMY BERMAN JACKSON
                                            United States District Judge

DATE: August 2, 2012




                                               3